        Case 6:16-cv-00173-RP-AWA Document 766 Filed 12/20/19 Page 1 of 2

                                                                                       Julie A. Springer
                                                                                   jspringer@wshllp.com
                                                                                     direct 512.652.5782

                                          December 20, 2019

         Re:    Case No. 6:16-cv-00173-RP-AWA consolidated with 6:17-CV-228-RP-AWA and 6:17-CV-
                236-RP-AWA; Jane Doe 1, et al. v. Baylor University ; In the United States
                District Court for the Western District of Texas – Waco Division

                Baylor’s Unopposed Letter Brief for Order Allowing Production of Jane Doe 11
                Witness’s Unredacted Student Records

Judge Austin:

        In conjunction with its Ex Parte Letter Brief to File Student Records of Jane Doe 11 Witness
for In Camera Inspection, Baylor files this letter brief for an order that Baylor be allowed to produce
student records related to Jane Doe 11 Witness without redacting identifying information. Baylor’s
counsel has conferred with Plaintiffs’ counsel about the relief sought in this letter brief, and
they are unopposed. 1

          The student record at issue is Jane Doe 11’s Title IX file because Jane Doe 11 Witness was a
witness in the Title IX investigation of Jane Doe 11’s alleged sexual assault. Baylor requests that it be
allowed to produce Jane Doe 11’s Title IX file without pseudonym redacting Jane Doe 11 Witness’s
personally identifying information, including but not limited to her name, Baylor University ID
number, physical and electronic addresses, phone numbers and identifying student organizations. This
relief is appropriate for two primary reasons.

         First, Jane Doe 11’s Title IX file will be designated as Attorneys’ Eyes Only (“AEO”), pursuant
to this Court’s July 31, 2017 Protective Order. See Dkt. 156(2)(b). Releasing the Title IX file unredacted
but AEO will still protect Susan Jane Doe 11 Witness’s identity from public disclosure.

        Second, because Jane Doe 11 and her counsel already know Jane Doe 11 Witness’s identity,
redacting her identity from the Title IX file will provide no meaningful privacy protection.

                                                Sincerely,

                                                /s/ Julie A. Springer

                                                Julie A. Springer




1
  Pursuant to the Protective Order (Dkt. 156), Baylor provided Jane Doe 11 Witness written notice of
the relevant discovery request in accordance with FERPA, 20 U.S.C. § 1232g and 34 C.F.R.
§99.31(a)(9)(i) & (ii). See Ex Parte Letter Brief, Dkt. 764. Jane Doe 11 Witness is deemed to have
objected to disclosure of her student records under the Protective Order. Accordingly, Baylor filed
its second ex parte letter brief to file Jane Doe 11 Witness’s student records for in camera inspection.
See Ex Parte Letter Brief, Dkt. 764.


    212 Lavaca Street, Suite 200   Austin, TX 78701 512.652.5780        888.844.8441   F 512.682.2074
                                               wshllp.com
       Case 6:16-cv-00173-RP-AWA Document 766 Filed 12/20/19 Page 2 of 2




December 20, 2019
Page 2



                               CERTIFICATE OF CONFERENCE

         I certify that my office conferred with counsel for Plaintiffs regarding Baylor’s Letter Brief for
Order Allowing Production of Jane Doe 11 Witness’s Unredacted Student Records. Counsel for
Plaintiffs stated that they are unopposed to the relief requested herein.


                                                       /s/ Julie A. Springer
                                                       Julie A. Springer




                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing letter brief was served upon all
counsel of record on December 20, 2019, via the Court’s ECF/CMF electronic service system as
follows:

        Mr. Chad W. Dunn (Attorney in Charge)                  Via ECF: chad@brazilanddunn.com
        BRAZIL & DUNN, L.L.P.
        3303 Northland Drive, Suite 205
        Austin, Texas 78731

        Mr. K. Scott Brazil                                    Via ECF: scott@brazilanddunn.com
        BRAZIL & DUNN, L.L.P.
        13231 Champion Forest Drive, Suite 460
        Houston, Texas 77069

        Mr. Jim Dunnam                                      Via ECF: jimdunnam@dunnamlaw.com
        DUNNAM & DUNNAM, L.L.P.
        4125 West Waco Drive
        Waco, Texas 76710


                                                       /s/ Julie A. Springer
                                                       Julie A. Springer
